Citation Nr: 1740428	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than December 27, 2004, for a grant of non-service connected death pension benefits, to include based on a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted death pension benefits, effective December 27, 2004.  The appellant timely perfected an appeal as to the effective date of the grant of non-service connected death pension benefits. 

The appellant provided testimony before a Decision Review Officer (DRO) at the RO in December 2008 and before the undersigned Veterans Law Judge at the RO in April 2010.  Transcripts are of record.

In July 2010, the Board remanded the appeal for adjudication of the Appellant's CUE claim.  The appeal has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  In a September 2000 decision, the RO denied payment of death pension benefits; the Appellant filed a timely notice of disagreement but did not perfect an appeal, and the appeal was closed  

2.  At the time of the September 2000 decision all of the evidence of record showed the appellant met the criteria for recognition as the Veteran's surviving spouse.

3.  At the time of the September 2000 RO decision the evidence showed that the Veteran had died in November 1999; and the appellant submitted a claim for death benefits in April 2000.


CONCLUSIONS OF LAW

1.  The September 2000 RO decision denying payment of non-service connected death pension benefits was the product of CUE and an earlier effective date of April 3, 2000, for the grant of death pension benefits is warranted. 38 U.S.C.A. §§ 1110, 5107, 5109A (West 2014); 38 C.F.R. §§ 3.105, 3.3, 3.23, 3.271-3, 3.400 (2016).

2.  At the time of the September 2000 RO decision, the evidence showed that the Veteran was entitled to the grant of death pension benefits as of November 1, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that a September 2000 rating decision that denied entitlement to non-service connected benefits should be revised or reversed due to CUE.  A review of the record shows that the claim for death pension benefits was denied by the RO in September 2000.  She was denied payment of pension due to the inability of the RO to verify her marriage to the Veteran.  The Appellant was informed of the decision in a September 2000 letter.  She filed a notice of disagreement in October 2000.  The RO issued a statement of the case in October 2003.  The Appellant did not perfect an appeal by submitting a timely substantive appeal, and therefore the appeal was closed. In the absence of CUE the September 2000 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final decisions, and, in the face of a claim of error, the presumption is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and unmistakable error" is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE, it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, at 43-44.  

The appellant has specifically alleged CUE on the basis that she had submitted appropriate proof of the Appellant's marriage to the Veteran, as well as adequate information regarding the Veteran's prior marriage prior to adjudication of her claim.  

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2016).  Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A copy or abstract of the public record of marriage containing sufficient data to identify the parties, the date and place of marriage is sufficient to establish proof of marriage.  See 38 C.F.R. § 3.205(a)(1).  The Appellant provided the RO with a copy of the record of marriage from the State of New Jersey Office of Registrar of Vital Statistics in April 2000.  In May 2000, the RO requested a certified copy of the public record from New Jersey.  The record does not contain a response to this request.  In September 2001, the RO requested a certified copy of the marriage certificate with a raised state seal from the Appellant.  In March 2002, the claims file was transferred to the New York, New York, RO.  Documentation in the claims file in June 2003 indicates that the New York RO did not need a certified copy of the marriage certificate for adjudication purposes.  

Additionally, in June 2003, the RO requested additional information regarding the Veteran's prior marriage.  Specifically, on her Form 21-534, the Appellant had indicated the Veteran's former spouse's name, year marriage ended, and the city of dissolution.  The RO requested that she provide the month, day, and year, as well as city and state of the dissolution.

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were corroborated by record evidence, would warrant acceptance of the marriage as valid.  See 38 C.F.R. § 3.205(b).  A certified copy of the final decree of divorce is not required unless there is conflicting information or protest.  Id.

As stated above, the Appellant certified the information available to her regarding the Veteran's divorce on her Form 21-534.  While she did not provide a specific month or day of dissolution, she did provide the year and city in which the divorce occurred.  With this information, as well as with the Veteran's name and his former spouse's name, such facts could be corroborated, if necessary.  Additionally, conflicting information or protest was absent, and therefore, a certified copy of the final decree of divorce was not required.  

The Board must consider the record as it stood at the time of the decision.  The record at the time of the decision contained the required documentation that would allow VA to verify a valid marriage between the Appellant and the Veteran.  The evidence available at that time indisputably shows the appellant was entitled to recognition as the Veteran's surviving spouse.  .  As such, the September 2000 decision denying non-service connected death benefits was CUE.

At the time of the September 2000 decision the RO had a death certificate showing that the Veteran had died on November [redacted], 1999.  The appellant's claim was received on April 3, 2000.  The effective date of death benefits is the first day of the month in which a veteran died, if a claim is received within one year of the death.  38 C.F.R. § 3.400(c)(2).  Accordingly, an effective date of November 1, 1999 for the grant of eligibility for death pension benefits is established.


ORDER

An effective date of November 1, 1999, for death pension benefits is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


